Bloodworth, J.
1. The special ground of the motion for a new trial points out no error which would require the grant of a new trial.
2. This court is a court for the correction of errors of law alone. “It has no authority to entertain an assignment of error that the verdict is contrary to the evidence, if there is any evidence at all to support the verdict. This ground in the motion for new trial is addressed to the discretion of the trial judge, upon whom is imposed the duty of being satisfied with a verdict before he approves it.” Bell v. Aiken, 1 Ga. App. 36 (57 S. E. 1001). On questions of fact the jury is the final arbiter. The trial judge by overruling the motion for a new trial expressed his satisfaction with the verdict, and this court will not interfere.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.